DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on February 11, 2021. Claims 1-4, 7, 10-13, 16-17, and 19-20 are amended. Examiner withdraws the 35 USC 112 rejection. Examiner retains the double patenting rejection.
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,320,892
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Application No. 16/394,317. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
Applicant argues, combination of prior arts fail to disclose, “reassignment input that identifies a source serer farm that is configured to service data requests using databases of the source server farm”
Cardonha discloses an auto-scaling system that dynamically allocates resources, by incrementally allocating resources, increasing or decreasing resources, by adjusting the threshold configurations. These parameters are what the system takes into account for adjusting the resource capacity accordingly (paragraphs 0019, 0026-27, 0043). Furthermore, identifying a fixed increment of the computing recourses to be deployed in the target server farm. Calculating 
Additionally, Zlati discloses processing incremental changes and synchronization in data from the source to the target for better migrating and recovering workloads. An incremental replication of the workload migration, and transferring from the workload source volume to a workload target volume of data read in an amount corresponding to all of the blocks of data read for the full replication, only changed blocks of data between the volumes for the delta replication, or only blocks of data changed from a last transfer for the incremental replication. Depending on migration data is transferred to a target volume in various ways of an incremental manner (paragraph 0034), thus minimizing the overhead by only processing incremental changes in data and enhancing the transfer workload. Donnovan further discloses identifying a fixed increment of the computing resources or capacity to be deployed to the target farm, wherein the fixed resources/capacity can be incrementally increased by simply adding servers. These active 
Furthermore, as it is Applicant's right to continue to claim as broadly as possible their invention, it is also the Examiner's right to continue to interpret the claim language as broadly as possible. It is the Examiner's position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant's disclosed invention in manner, which distinguishes over the prior art. Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.
Examiner retained the DP rejection in the Final Office action (11/25/2020) indicates that the previous DP rejection (NF 05/15/2020) is sustained, thereby same rejection is not necessary to be added in the subsequent office action dated 11/25/2021. By retaining, the previous rejection of double patenting remains valid in the new office action issued on 11/25/2020. Examiner sustains this DP rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-11, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cardonha et al. (US Publication 2016/0117180), in view of Zlati et al. (US Publication 2011/0231698) hereafter Zlati, in further view of John K. Donovan (US Publication 2002/0069084) hereafter Donovan.
As per claim 1, Cardonha discloses a computing system comprising: a controller configured to detect a reassignment input that identified a source server farm having computing resources and requests reassignment of the computing resources from a source server farm to the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and incorporate Zlati’s teaching of incremental transfer with Candonha resource allocation. One would be motivated to minimize the overhead by incrementally allocating data resources for servicing at the target server.

However in the same field of endeavor, Donovan further expressly discloses the claimed limitation of identifying a plurality of fixed increments, each fixed increment indicating a portion of the set of computing resources to be reassigned at a given time (paragraphs 0060: resources or capacity can be incrementally increase by simply adding servers).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Donovan’s teaching with Candonha-Zlati. One would be motivated to modify the order to allow increasing of capacity by small portions of increments instead of addition of large amounts of recourses where some may not be properly utilized, thus improving the efficiency of resource usage.
As per claim 2, Cardonha and Zlati disclose the computing system wherein the resource capacity reassignment component is configured to: incrementally reassign each given fixed increment of the plurality of fixed increments, by: identifying the given fixed increment, removing the computing resources from the source server farm, and adding the computing resources removed from the source server farm, to the target server farm (Cardonha: paragraphs  0026, 0031-41, 0043: resources are moved from one another and allocated accordingly). 
Although, Candonha-Zlati discloses allocating a fixed increment and resources accordingly but fail to disclose identifying the respective portion of the computing resources in the given fixed increments, removing and adding the respective portion of the computing resources from the source server farm to the target server farm.

The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 2.
As per claim 5, Cardonha discloses the computing system and further comprising a farm tear down component configured to: after all databases are moved from the source server farm to the target server farm, remove all remaining computing resources from the source server farm (paragraphs 0026, 0029, 0031-41, 0043). 
As per claim 7, Cardonha discloses the computing system wherein the controller is configured to identify the plurality of fixed increments based on at least one of: a number of the databases operably coupled to the source server farm, or a fixed percent of a final resource capacity of the target server farm (paragraphs 0026-27, 0029, 0031-41, 0043).
As per claim 8, Cardonha discloses the computing system and further comprising: a farm creation component configured to create the target server farm, with no computing resources assigned, in response to a call from the controller(paragraphs 0026-27, 0029, 0043). 
As per claim 9, Cardonha discloses the computing system wherein the computing resources comprise at least one of hardware computing systems and virtual machines implemented by hardware computing systems (paragraphs 0026-27, 0043). 
Claim 10 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 11, 14, and 16-18 are listed all the same elements of claims 2, 5, and 7-9 respectively. Therefore, the supporting rationales of the rejection to claims 2, 5, and 7-9 apply equally as well to claims 11, 14, and 16-18 respectively.
Claim 19 is an Independent claim with similar limitations but different in preamble and hence are rejected based on the rejection provided in claims 1 and 2.
Allowable Subject Matter
Claims 3-4, 6, 12-13, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if all the limitations from those dependent claims are rewritten and added in the independent claims, including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARZANA B HUQ/Primary Examiner, Art Unit 2455